Citation Nr: 1622365	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals, left bunionectomy, rated as 10 percent disabling.

2.  Entitlement to 38 U.S.C.A. § 1151 compensation for residuals, status post right foot bunionectomy, due to surgery performed in July 2008 at a VA health care facility.

3.  Entitlement to a temporary total rating for a period of hospitalization or convalescence due to residuals of a right foot bunionectomy pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1975 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran initially requested a Board videoconference hearing, and a hearing was scheduled in March 2013.  She subsequently withdrew her request for a hearing.

In March 2013, the Board remanded the appeal for additional evidentiary development.

Upon review of the record, the Board finds that the record raises the issue of entitlement to service connection for right foot disability.  See letter from Dr. W.R.G dated March 25, 2013 (opining that the Veteran's worsening bunion problems in her right foot are as likely as not related to overcompensation caused by her service-connected left foot condition); Veteran's email correspondence to Eastern Colorado Health Care Center dated March 18, 2013 (reflecting her desire to obtain a disability rating for her right foot).  The record also raises the issue of entitlement to service connection for bilateral lower extremity neuropathy.  See VA examination report of July 2013 (noting a June 2013 diagnosis of axonal peripheral neuropathy); see also articles submitted by the Veteran concerning peripheral neuropathy.  As these issues have not yet been adjudicated, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to 38 U.S.C.A. § 1151 compensation for residuals, status post right foot bunionectomy, and entitlement to a temporary total rating for a period of hospitalization or convalescence due to residuals of a right foot bunionectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of a left foot bunionectomy have been manifested by hallux valgus, operated with resection of the metatarsal head.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals, left bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a letter mailed to the Veteran in April 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's in-service and post-service medical records have been obtained, as have private medical records pertinent to her left foot disability.  In compliance with the Board's March 2013 remand directives, updated VA outpatient records have been added to the record and have been reviewed.  The Veteran has not indicated that there are any outstanding records that are pertinent to her claim.

In addition, the Veteran was afforded a contract examination in August 2010 and a VA examination in connection with her left foot disability in July 2013.  The reports from these examinations indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's left foot symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the July 2013 VA examination.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Increased Rating for Residuals of Left Foot Bunionectomy

The Veteran contends that she is entitled to an increased disability rating for symptoms associated with a left foot bunionectomy performed in 1994.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was awarded service connection for residuals of a left foot bunionectomy in February 2001.  A 10 percent rating was assigned under Diagnostic Code 5280.  38 C.F.R. § 4.71(a).  In March 2010, she filed the instant claim for an increased rating.

Diagnostic Code 5280 provides a 10 percent rating for hallux valgus, operated with resection of metatarsal head, and, alternatively, a 10 percent rating for severe hallux valgus if equivalent to amputation of the great toe.  Id.  Thus, the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 5280.

VA and private medical records from 2008 through 2010 reflect that the Veteran reported ongoing painful bunions in her right foot.  She underwent surgeries to correct this condition in July 2008, November 2008, and May 2009, and continued thereafter to seek treatment for right foot pain and swelling.  However, these records contain no evidence of left foot symptomatology.  Indeed, in a March 2010 statement, the Veteran reported that her prior left foot bunionectomy had been "permanently successful."  Buddy statements submitted by her co-workers reference her right foot surgeries and symptoms but do not mention left foot pathology.

In August 2010, the Veteran underwent a contract examination in which she reported undergoing a left foot bunionectomy in 1990.  On physical examination, there was no indication of painful motion, edema, instability, weakness, or tenderness in the left foot.  No pes planus or hallux valgus of the left foot was noted, and there was no evidence of hammertoes, high arch, or clawfoot.  X-ray imaging of the left foot was normal.  In addition, the examiner described a 5 cm by 0.2 cm scar on the left medial forefoot, which was asymptomatic.  In terms of functional impairment, the examiner noted that the only residual of the left foot bunionectomy was the scar and that the Veteran was "not currently limited due to left foot condition."

On VA examination in July 2013, the Veteran reported that she had occasional pain and swelling in her left foot and ankle; however, the examiner noted that these symptoms were likely neuropathic and were not due to hallux valgus or to the 1994 left foot bunionectomy.  (To the extent the Veteran has alleged her lower extremity neuropathy is related to service, the Board has referred the claim to the AOJ for initial adjudication.)  A physical examination was negative for metatarsalgia, hallux rigidus, claw foot, pes cavus, weak foot, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  No other foot injuries were noted.  X-ray imaging of the left foot showed mild degenerative changes with no acute pathology.

As the Veteran is in receipt of the highest available schedular rating under Diagnostic Code 5280, the Board must consider whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes.  To that end, the Board has considered Diagnostic Codes 5276-5279 and 5281-5283, which provide disability ratings for pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71(a).  As none of the lay or medical evidence of record establishes that the Veteran has ever had the conditions listed with respect to her left foot, an increased rating under these Diagnostic Codes is not warranted.

The Board further notes that Diagnostic Code 5284, which provides 10, 20, and 30 percent ratings for (respectively) moderate, moderately severe, and severe "other" foot injuries, is inapplicable in this case.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) found that Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71(a), and that rating the listed conditions under Diagnostic Code 5284 constitutes an impermissible rating by analogy.  Here, as noted above, the evidence reflects that the Veteran underwent a bunionectomy in 1994 for a bunion and hallux valgus.  Findings made during the appeal period reflect that the Veteran had surgery equivalent to resection of the metatarsal head.  Therefore, the Veteran's disability is properly considered under Diagnostic Code 5280 and an increased rating pursuant to Diagnostic Code 5284 is not appropriate.  Moreover, there is simply no evidence that the Veteran's current left foot symptomatology constitutes "moderately severe" disability, as is required for a higher, 20 percent rating under Diagnostic Code 5284.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's left foot surgical scar.  The August 2010 and July 2013 examination reports indicate that she has a 5 cm by 0.2 cm surgical scar on the left medial forefoot.  There is no evidence to suggest (and the Veteran has never reported) that this scar is painful, tender, or unstable.  As the evidence demonstrates a superficial, nonlinear scar that is neither painful nor unstable, and that is less than 929 square centimeters, a separate compensable rating under either Diagnostic Code 7804 or Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118.

In sum, the evidence of record has not demonstrated that the criteria for a disability rating in excess of 10 percent for the Veteran's residuals of a left foot bunionectomy have been met.  Likewise, the evidence does not support a separate compensable rating for post-surgical scar.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms" ( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected residuals of a left foot bunionectomy is manifested by hallux valgus, operated with resection of metatarsal head.  The rating assigned for this disability fully contemplates this symptomatology.  Notably, the Veteran has been diagnosed with nonservice-connected nerve impairment which is not currently on appeal, but which has been referred to the Board.  Furthermore, as the Veteran is only service-connected for a single disability, the record does not disclose any compounding negative effects which would warrant an extraschedular rating.  As such, it cannot be said that the available schedular evaluation for the disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization for her left foot disability, and there is nothing in the record to indicate that this disability causes impairment with employment over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the most recent VA examination report indicates that her left foot bunionectomy is essentially asymptomatic.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals, left bunionectomy, is denied.


REMAND

On July 22, 2008, the Veteran underwent a right foot bunionectomy at the VA Eastern Colorado Health Care System.  The procedures performed included a central metatarsal osteotomy, cheilectomy with soft tissue correction, distal metatarsal osteotomy, metatarsal base osteotomy, and metatarsal cuneiform fusion (Lapidus bunionectomy).  Subsequently, the Veteran developed complications which necessitated corrective surgeries with a private care provider in November 2008 and May 2009.  She contends that she has additional disability resulting from the initial surgery due to VA's negligence and seeks compensation pursuant to 38 U.S.C.A. § 1151.

The Veteran first contends that she was not properly informed of the type of bunionectomy that was performed.  Specifically, she has reported that her operating physician first suggested the idea of a Lapidus procedure just minutes prior to her surgery-after she had been given anesthesia.  She also contends, in light of subsequent complications, that the initial procedure was improperly performed.  In a March 2010 statement, she reported being told by her operating physician that, "We did the wrong procedure.  Basically we did not do our jobs."

The Board notes that the Veteran has not been afforded a VA medical opinion in this case to evaluate whether her treatment leading up to and following her July 2008 bunionectomy represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  As the record clearly demonstrates that she suffered additional disability in the aftermath of her VA procedure, to include the need for two corrective surgeries, such an opinion is required.  Specifically, clarification is needed regarding whether the Veteran was provided adequate informed consent and whether the procedure itself satisfied VA's standard of care in light of the evidence of record.

The Veteran's claim for a temporary total rating due to hospitalization or convalescence also stems from the July 2008 right foot bunionectomy.  The Board notes that, as a threshold matter, the disability requiring surgery upon which a temporary total rating is based must be one that is service-connected.  38 C.F.R. § 4.30.  Currently, the Veteran is not in receipt of service connection for a right foot disability.  However, a review of the record reveals that she has submitted medical evidence indicating a possible link between her right foot symptoms and her service-connected left foot bunionectomy residuals.  Moreover, the Board has referred the claim for right foot disability to the AOJ for adjudication in the first instance.  In light of the above, the Board finds that the issue of entitlement to a temporary total rating is inextricably intertwined with the pending claim for right foot disability and must therefore be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an orthopedic surgeon unassociated with the VA Eastern Colorado Health Care System.  The claims file, to include any electronic records, should be made available to and be reviewed by the physician in conjunction with the opinion.  After a full review of the claims file, the physician should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the proximate cause of the Veteran's complications from July 2008 Lapidus bunionectomy was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

	(b) Were the complications from the July 2008 surgery, to include two subsequent corrective surgeries, a reasonably foreseeable risk of the July 2008 surgery?

(c) If the answer to subparts (a) or (b) is yes, please clarify and discuss what residuals have resulted from the surgery.

2.  Develop and adjudicate the claim for service connection for right foot disability, to include residuals of a right foot bunionectomy.  Notify the Veteran of any decision and of her procedural and appellate rights.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a temporary total rating, and provide a Supplemental Statement of the Case as to any benefits sought on appeal that remain denied.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


